                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

 Andrew Brent Scott,                          )
                                              )
                                 Petitioner, )      Civil Action No.: 6:18-3230-BHH
                                              )
                    v.                        )
                                              )          OPINION AND ORDER
 Warden Broad River Correctional Institution, )
                                              )
                              Respondent. )
  __________________________________ )
                                              )
     Petitioner Andrew Brent Scott (“Petitioner”), proceeding pro se, filed this habeas relief

action pursuant to 28 U.S.C. § 2254. (ECF No. 1.) In accordance with 28 U.S.C. § 636(b)(1)(B)

and Local Civil Rule 73.02(B)(2)(c), D.S.C., this matter was referred to United States Magistrate

Judge Kevin F. McDonald, for pre-trial proceedings and a Report and Recommendation

(“Report”).

       On February 22, 2019, Warden Broad River Correctional Institution (“Respondent”), filed

a motion for summary judgment, along with a return and memorandum. (ECF Nos. 14 & 15.)

Since Petitioner is pro se in this matter, the Court entered an order pursuant to Roseboro v.

Garrison, 528 F.2d 309 (4th Cir. 1975) on February 25, 2019, advising Petitioner of the

importance of a dispositive motion and of the need for him to file an adequate response to

Respondent’s motion. (ECF No. 16.) In that order, Petitioner was advised of the possible

consequence of dismissal if he failed to respond adequately. Petitioner filed a response in

opposition to the motion for summary judgment, and an additional attachment (ECF Nos. 19

& 26.) Magistrate Judge McDonald considered the parties’ submissions and the record in this

case, and recommended that Respondent’s motion for summary judgment (ECF No. 15) be

granted, and the petition be dismissed.

                                               1
       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with

the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The Court is charged with making a

de novo determination of any portion of the Report and Recommendation of the Magistrate

Judge to which a specific objection is made. The Court may accept, reject, or modify, in whole

or in part, the recommendation made by the Magistrate Judge or recommit the matter to the

Magistrate Judge with instructions. See 28 U.S.C. § 636(b). The Court reviews the Report and

Recommendation only for clear error in the absence of an objection. See Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation”) (citation omitted). The Magistrate Judge advised Petitioner of his right to file

specific objections to the Report. (ECF No. 30 at 29.) Petitioner filed no objections and the time

for doing so expired on August 15, 2019.

       After a thorough review of the record of this matter, the applicable law, and the Report

of the Magistrate Judge, the Court finds no clear error. Accordingly, the Court adopts and

incorporates the Report and Recommendation (ECF No. 30) by reference into this order. It is

therefore ORDERED that Respondent’s motion for summary judgment (ECF No. 15) is

GRANTED, the habeas petition is DISMISSED.

                             CERTIFICATE OF APPEALABILITY

       The governing law provides that:

              (c)(2) A certificate of appealability may issue . . . only if the
              applicant has made a substantial showing of the denial of a
              constitutional right.

              (c)(3) The certificate of appealability . . . shall indicate which

                                                2
              specific issue or issues satisfy the showing required by paragraph
              (2).

28 U.S.C. § 2253(c). A prisoner satisfies this standard by demonstrating that reasonable jurists

would find this Court’s assessment of his constitutional claims to be debatable or wrong and

that any dispositive procedural ruling by this Court is likewise debatable. See Miller–El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001). In this case, the legal standard for the issuance of a

certificate of appealability has not been met. Therefore, a certificate of appealability is denied.

       IT IS SO ORDERED.
                                                    /s/ Bruce Howe Hendricks
                                                    United States District Judge

August 16, 2019
Greenville South Carolina

                                          *****
                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified that any right to appeal this Order is governed by Rules

3 and 4 of the Federal Rules of Appellate Procedure.




                                                3
